DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed 26 December 2019.  Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2020, 14 January 2021, and 13 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites an apparatus, independent claim 8 recites a product, and independent claim 15 recites a process for intelligent management of one or more display devices of a vehicle service center.  Independent claims 1, 8, and 15 recite substantially the same limitations. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: analyzing information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations; determining a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate; customizing one or more task allocation user interfaces in accordance with the respective set of tasks; monitoring a completion progress for the respective set of tasks; generating a respective set of adjusted tasks; and updating the one or more task allocation user interfaces based on the respective set of adjusted tasks. 
The limitations for analyzing information, determining a set of tasks for completion, customizing one or more task allocation interfaces, monitoring completion progress, generating a set of adjusted tasks, and updating task allocation interfaces, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A project manager assessing tasks to be performed on a set of vehicles could, using a pen and paper or white board, draft a sequential list of vehicles scheduled for service, assign specific tasks to be completed on each vehicle, and based on training and experience allocate a pre-determined time period for the completion of each task.  The same project manager could visually monitor and inspect task completion progress, and using observations and judgment determine that the set of tasks should be adjusted, adjust the set of tasks, and publish/present a new task list on paper or a white board without the use of a computer or generic computing components. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because assigning tasks to be performed by a worker servicing a vehicle is a form of managing personal behavior and relationships or interactions between people (assigner to assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity. Examiner also notes that steps for displaying or receiving information amount to mere data gathering and constitute insignificant extra solution activity. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0082] states: “As shown in FIG. 8, the computing device 800 can include one or more processor(s) 802, memory 804, a storage device 806, input/output interfaces 808 (or "I/O interfaces 808"), and a communication interface 810, which may be communicatively coupled by way of a communication infrastructure (e.g., bus 812). While the computing device 800 is shown in FIG. 8, the components illustrated in FIG. 8 are not intended to be limiting.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: provide, for display on a client device, a management user interface for managing the one or more vehicles scheduled for service at the vehicle service center; detect, based on one or more interactions with the management user interface, one or more changes to a service queue, the one or more changes comprising an adjusted position in the service queue of a first vehicle relative to a second vehicle; and generate a set of adjusted tasks in accordance with the adjusted position in the service queue of the first vehicle relative to the second vehicle; the completion progress for the respective set of tasks indicates an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate; modify, in response to detecting the estimated progression rate exceeds the predefined progression rate, at least one task of the respective set of tasks to generate the respective set of adjusted tasks; and update the one or more task allocation user interfaces in accordance with the respective set of adjusted tasks to enable completion of the respective set of adjusted tasks within a time allotment set according to the predefined progression rate; customize, for display on a first display device within the vehicle service center, a first task allocation user interface in accordance with the respective set of tasks comprising a first allocation of tasks; determine, based on the completion progress comprising a first completion progress for the first allocation of tasks, an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate; and generate, for display on the first display device, a second task allocation user interface in accordance with the respective set of adjusted tasks comprising a second allocation of tasks different from the first allocation of tasks; initiate, via one or more lighting elements at each sequential station, visual cues corresponding to respective statuses associated with the completion progress for each of the respective set of tasks;  receive, from a monitoring device, an indication of a completed task associated with at least one of the respective set of tasks; and update the one or more task allocation user interfaces based further on the received indication of the completed task.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Slattery et al. (US 2019/0139258) in view of Kovach et al. (US 2019/0080274).
Regarding Claim 1, Small et al. discloses a system comprising: one or more memory devices; and one or more computing devices configured to: analyze information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations;  (The present invention is directed to systems, methods, and analysis software for counting a number of vehicles that occupy predetermined zones over a predetermined time period and for determining the length of time (dwell time) that each vehicle remains within the predetermined zones. … The system may further include a processor and a display screen.  Slattery et al. [para. 0002, 0005] … In the example of FIG. 6, the display view 110 is configured for showing aspects of services at multiple locations of a store. For example, when a service includes multiple stages, then the multiple locations or zones representing the various stages are monitored.  …  the cameras 148 are positioned at the same height and angle with respect to the vehicle lane 143 in order that the object/space tracking module 42 is able to recognize the same vehicle at different times in the sequence of services. Slattery et al. [par. 0080, 0087-0088; Fig. 6-7);
determine, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate; (In addition to the camera views, the object/space tracking module 42 may be configured to calculate times and averages based on an analysis of the camera views. For example, the display view 110 may include a goal 114a (e.g., 30 seconds), an average 116a (e.g., 23 seconds), and a current running time 118a (e.g., 01:30) for a current customer. The goal, average, and current times may also be shown with respect to a first location (e.g., Pay). Another location (e.g., Pick-up) may also have another goal 114b (e.g., 30 seconds), an average 116b (e.g., 12 seconds), and a current running time 118b for a current customer.  Slattery et al. [para. 0083-0085]);
customize, for display on one or more display devices within the vehicle service center, one or more task allocation user interfaces in accordance with the respective set of tasks; (The user (e.g., store manager) may initially set up target times and the system 10 is able to measure times against those targets. The GUI may include various colors to represent different actual times with target times. The colors may represent whether they are under target time (green), nearing target time (yellow), or over their target time (red).  Slattery et al. [para. 0085]);
monitor, relative to the predefined progression rate, a completion progress for the respective set of tasks; (The display view 90 may show the bay 92 that was being used and the start time 94 or t3 that the object/space tracking module 42 detected when a vehicle first arrived in the bay. In some embodiments, an end time column, not shown, may be included to show when (i.e., t4) the object/space tracking module 42 senses that the vehicle had left the bay. The display view 90 GUI may also include a service time 96 that is calculated based on the start time 94 and end time or based on a running time from the start time 94.  Slattery et al. [para. 0071, 0078-0079, 0083-0085; Fig. 4-5]). 
Slattery et al. fails to explicitly disclose steps to generate, based on the completion progress, a respective set of adjusted tasks; and update the one or more task allocation user interfaces based on the respective set of adjusted tasks. Kovach et al. discloses this limitation. (… facility analytics platform 205 may track movement of an object through the maintenance facility (e.g., on a map). Continuing with the previous example, facility analytics platform 205 may determine whether an object has been moved to a scheduled location (e.g., whether movement of the object satisfies a schedule), whether an object is moved between the same areas a threshold quantity of times (e.g., between a maintenance bay and a quality assurance bay, thereby indicating poor performance of maintenance activities), … process 400 may include performing an action based on a result of the analysis (block 440). … For example, facility analytics platform 205 may adjust a maintenance schedule in real-time and may send a message to a supervisor identifying the adjustment and/or a cause of the adjustment. Kovach et al. [para0003,  0092- 0098]. …  FIG. 5E shows an example of a report related to movements of a worker around equipment (e.g., a vehicle) on which the worker is performing maintenance activities.  …  this report may permit facility analytics platform 205 and/or a user of facility analytics platform 205 to identify a worker that is working inefficiently, a worker that may need additional supervision during a shift, a worker that may need additional training, and/or the like (e.g., in real-time or near real-time).  Kovach et al. [para. 0111-0112; Fig. 1B, 5E]).  It would have been obvious to one of ordinary skill in the art of task management and scheduling before the effective filing date of the claimed invention to modify the steps of Slattery et al. to include steps to generate, based on the completion progress, a respective set of adjusted tasks; and update the one or more task allocation user interfaces based on the respective set of adjusted tasks as taught by Kovach et al. for ensuring that a maintenance facility operates effectively.  Kovach et al. [para. 0013].  
Regarding Claim 2, Slattery et al. and Kovach et al. combined disclose a system, wherein the one or more computing devices are further configured to: provide, for display on a client device, a management user interface for managing the one or more vehicles scheduled for service at the vehicle service center; (FIG. 3 is an exemplary display view of a customer display device for showing aspects of a service performed for a customer, according to one embodiment.  Slattery et al. [para. 0011; Fig. 3]. … According to FIG. 4, the display view 60 shows a screen shot or graphical user interface (GUI) that may be displayed on a screen of the computer system 14 that is used by a service professional. Slattery et al. [para. 0071-0072; Fig. 4]);
detect, based on one or more interactions with the management user interface, one or more changes to a service queue, the one or more changes comprising an adjusted position in the service queue of a first vehicle relative to a second vehicle; (The display view 90 may show the bay 92 that was being used and the start time 94 or t3 that the object/space tracking module 42 detected when a vehicle first arrived in the bay. In some embodiments, an end time column, not shown, may be included to show when (i.e., t4) the object/space tracking module 42 senses that the vehicle had left the bay.  Slattery et al. [para. 0078, 0087-0089; Fig. 5, 7]);
and generate a set of adjusted tasks in accordance with the adjusted position in the service queue of the first vehicle relative to the second vehicle.  Kovach et al. discloses this limitation. (… facility analytics platform 205 may track movement of an object through the maintenance facility (e.g., on a map). Continuing with the previous example, facility analytics platform 205 may determine whether an object has been moved to a scheduled location (e.g., whether movement of the object satisfies a schedule), whether an object is moved between the same areas a threshold quantity of times (e.g., between a maintenance bay and a quality assurance bay, thereby indicating poor performance of maintenance activities), … process 400 may include performing an action based on a result of the analysis (block 440). … For example, facility analytics platform 205 may adjust a maintenance schedule in real-time and may send a message to a supervisor identifying the adjustment and/or a cause of the adjustment. Kovach et al. [para0003,  0092- 0098]).  It would have been obvious to one of ordinary skill in the art of task management and scheduling before the effective filing date of the claimed invention to modify the steps of Slattery et al. to include steps to generate a set of adjusted tasks in accordance with the adjusted position in the service queue of the first vehicle relative to the second vehicle as taught by Kovach et al. for ensuring that a maintenance facility operates effectively.  Kovach et al. [para. 0013]. 
Regarding Claim 3, Slattery et al. and Kovach et al. combined disclose a system, wherein the completion progress for the respective set of tasks indicates an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate. While Slattery et al. determines based on information obtained from the POS system 16 regarding services received and paid for, the system 10 can determine if the wait time for those services is normal (Slattery et al. [para. 0061]) and whether a dwell time exceeds a minimum threshold (Slattery et al. [para. 0104]), Kovach et al. additionally discloses this limitation. (… facility analytics platform 205 may determine whether an amount of time that a worker spends performing a particular task satisfies a threshold, whether an amount of time for a task exceeds an average amount of time for the worker or for other workers (e.g., by a threshold amount), may identify tasks that take a threshold amount of time on average (e.g., indicating that the task is a bottleneck task), and/or the like.  Kovach et al. [para. 0087-0089]). It would have been obvious to one of ordinary skill in the art of task management and scheduling before the effective filing date of the claimed invention to modify the steps of Slattery et al. to include steps wherein the completion progress for the respective set of tasks indicates an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate as taught by Kovach et al. for ensuring that a maintenance facility operates effectively.  Kovach et al. [para. 0013]. 
Regarding Claim 4, Slattery et al. and Kovach et al. combined disclose a system, wherein the one or more computing devices are further configured to: modify, in response to detecting the estimated progression rate exceeds the predefined progression rate, at least one task of the respective set of tasks to generate the respective set of adjusted tasks; and update the one or more task allocation user interfaces in accordance with the respective set of adjusted tasks to enable completion of the respective set of adjusted tasks within a time allotment set according to the predefined progression rate. Kovach et al. discloses this limitation. (… facility analytics platform 205 may track movement of an object through the maintenance facility (e.g., on a map). Continuing with the previous example, facility analytics platform 205 may determine whether an object has been moved to a scheduled location (e.g., whether movement of the object satisfies a schedule), whether an object is moved between the same areas a threshold quantity of times (e.g., between a maintenance bay and a quality assurance bay, thereby indicating poor performance of maintenance activities), … process 400 may include performing an action based on a result of the analysis (block 440). … For example, facility analytics platform 205 may adjust a maintenance schedule in real-time and may send a message to a supervisor identifying the adjustment and/or a cause of the adjustment. Kovach et al. [para. 0003, 0092-0098]. …  FIG. 5E shows an example of a report related to movements of a worker around equipment (e.g., a vehicle) on which the worker is performing maintenance activities.  …  to identify a worker that is working inefficiently, a worker that may need additional supervision during a shift, a worker that may need additional training, and/or the like (e.g., in real-time or near real-time).  Kovach et al. [para. 0111-0112; Fig. 1B, 5E]).  It would have been obvious to one of ordinary skill in the art of task management and scheduling before the effective filing date of the claimed invention to modify the steps of Slattery et al. to include steps to modify, in response to detecting the estimated progression rate exceeds the predefined progression rate, at least one task of the respective set of tasks to generate the respective set of adjusted tasks; and update the one or more task allocation user interfaces in accordance with the respective set of adjusted tasks to enable completion of the respective set of adjusted tasks within a time allotment set according to the predefined progression rate as taught by Kovach et al. for ensuring that a maintenance facility operates effectively.  Kovach et al. [para. 0013]. 
Regarding Claim 5, Slattery et al. and Kovach et al. combined disclose a system, wherein the one or more computing devices are further configured to: customize, for display on a first display device within the vehicle service center, a first task allocation user interface in accordance with the respective set of tasks comprising a first allocation of tasks; (The user (e.g., store manager) may initially set up target times and the system 10 is able to measure times against those targets. The GUI may include various colors to represent different actual times with target times. The colors may represent whether they are under target time (green), nearing target time (yellow), or over their target time (red). Slattery et al. [para. 0085]);
determine, based on the completion progress comprising a first completion progress for the first allocation of tasks, an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate; and generate, for display on the first display device, a second task allocation user interface in accordance with the respective set of adjusted tasks comprising a second allocation of tasks different from the first allocation of tasks. Kovach et al. discloses this limitation.  (… facility analytics platform 205 may track movement of an object through the maintenance facility (e.g., on a map). Continuing with the previous example, facility analytics platform 205 may determine whether an object has been moved to a scheduled location (e.g., whether movement of the object satisfies a schedule), whether an object is moved between the same areas a threshold quantity of times (e.g., between a maintenance bay and a quality assurance bay, thereby indicating poor performance of maintenance activities), … process 400 may include performing an action based on a result of the analysis (block 440). … For example, facility analytics platform 205 may adjust a maintenance schedule in real-time and may send a message to a supervisor identifying the adjustment and/or a cause of the adjustment. Kovach et al. [para0003, 0092- 0098]. …  FIG. 5E shows an example of a report related to movements of a worker around equipment (e.g., a vehicle) on which the worker is performing maintenance activities.  …  to identify a worker that is working inefficiently, a worker that may need additional supervision during a shift, a worker that may need additional training, and/or the like (e.g., in real-time or near real-time).  Kovach et al. [para. 0111-0112; Fig. 1B, 5E]).  It would have been obvious to one of ordinary skill in the art of task management and scheduling before the effective filing date of the claimed invention to modify the steps of Slattery et al. to include steps to determine, based on the completion progress comprising a first completion progress for the first allocation of tasks, an estimated progression rate of the one or more vehicles through the sequential stations exceeds the predefined progression rate; and generate, for display on the first display device, a second task allocation user interface in accordance with the respective set of adjusted tasks comprising a second allocation of tasks different from the first allocation of tasks as taught by Kovach et al. for ensuring that a maintenance facility operates effectively.  Kovach et al. [para. 0013]. 
Regarding Claim 6, Slattery et al. and Kovach et al. combined disclose a system, wherein the one or more computing devices are further configured to initiate, via one or more lighting elements at each sequential station, visual cues corresponding to respective statuses associated with the completion progress for each of the respective set of tasks.  (The GUI may include various colors to represent different actual times with target times. The colors may represent whether they are under target time (green), nearing target time (yellow), or over their target time (red).  Slattery et al. [para. 0085]. … Decision diamond 200 indicates that the method 180 determines if the first dwell time is less than a maximum threshold. If not, indicating that service has taken too long (e.g., based on preset goals), then the method goes to block 202, which indicates that an indication is provided that an excessive amount of time has been taken to service the vehicle. In some embodiments, the indication may be an audio signal or a visual signal (e.g., changing a color of an indication to red). Slattery et al. [para. 0105]). 
Regarding Claim 7, Slattery et al. and Kovach et al. combined disclose a system, wherein the one or more computing devices are further configured to: receive, from a monitoring device, an indication of a completed task associated with at least one of the respective set of tasks; ( In one embodiment, a system for determining vehicle dwell time may include a first camera configured to obtain image data of a first predetermined zone and a second camera configured to obtain image data of a second predetermined zone. The system may further include a processor and a display screen. The processor may be configured to utilize the image data from the first camera to determine if a first condition is met, the first condition being met when any vehicle occupies at least an amount of space in the first predetermined zone greater than a first predetermined threshold.  Slattery et al. [para. 0005-0007, 0044-0048]);
and update the one or more task allocation user interfaces based further on the received indication of the completed task. (The method 160 further includes decision diamond 170, which determines if the recognizable object still occupies at least the predetermined amount of the space. This can be done using the same camera used to determine when the object originally enters the space, associated with decision diamond 164. If the object still occupies the space, the method 160 loops back to block 168 where updated video or snapshots of the object can be displayed.  However, if it is determined in decision diamond 170 that the object no longer occupies the space, then the method 160 proceeds to block 172, which indicates that the timer is stopped to designate the time when the recognizable object leaves the predetermined space. Slattery et al. [para. 0093-0094]).
Regarding Claims 8 through 14,  claims 8 through 14 recite substantially the same limitations as those of claims 1 through 7 respectively and are therefore rejected based upon the same prior art reference combination, reasoning, and rationale.  Claims 8 through 14 are directed to a non-transitory computer readable storage medium comprising a processor to execute instruction, which is taught by Slattery et al. at [para. 0042]:   Software for analyzing the camera views can be stored on a non-transitory computer readable medium (e.g., in the memory device 28) and may include logic that can be executed by the processing device 26. 
Regarding Claims 15 through 20,  claims 15 through 20 recite substantially the same limitations as those of claims 1 through 6 respectively and are therefore rejected based upon the same prior art reference combination, reasoning, and rationale.  Claims 15 through 20 are directed to a computer implemented method, which is taught by Slattery et al. at [para. 0007, 0034]:  The computer system 14 includes hardware, software, and/or firmware for enabling the execution of programs or methods for monitoring service activities associated with one or more customers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Coquillette et al. (US 2018/0253700) - the system can include an interface to a communication system in communication with the computer system or cloud interface. The system can also include a database for storing historical task-related data. Note that an expediter function offers a task assignment to a repair facility user. The repair facility user may either accept, decline, or conditionally accept the offered task. Furthermore, a status for the task is monitored once assigned. When the task status includes a time element, an alert is sent to an administrator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623